PER CURIAM.
Motion for an appeal from a judgment fixing the assessed valuation of property for city taxation.
A final judgment of the Harlan Quarterly Court established the valuation of the property for 1948 taxes at $108,700. The Board of Supervisors raised the valuation for 1952 taxes to $185,000. The circuit court, upon a stipulation that there had been no material increase in- the value of the property between the two assessing periods, felt bound by the first quarterly court judgment. The judgment is correct. See McCracken Fiscal Court v. McFadden, *524275 Ky. 819, 122 S.W.2d 761; Kentucky River Coal Corp. v. Knott County, 245 Ky. 822, 54 S.W.2d 377.
Motion for an appeal overruled, and the judgment stands affirmed.